EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment improves antecedent basis in claim 1.  Specifically, in line 19 of claim 1, “a specific maximum rate” has been changed to --a specific maximum leakage rate--, so as avoid improper antecedent basis onwards where “the specific maximum leakage rate” is recited.
The examiner’s amendment also corrects a grammatical error in claim 2.  Specifically, in line 2 of claim 2, a comma --,--“ has been added between “input” and “emptying.”
Accordingly,
IN THE CLAIMS
Claims 1 and 2 have been amended to:
--1.    A method for detecting flow leakages in a transporting network, the method comprising: 
provisioning a measurement and control system by measuring and storing in a database provisioned measurement results flow rates and direction of the transporting network at a physical point of measurement immediately upstream of a gas or liquid input to the transporting network at multiple times during a specified time range to determine expected flow rates and directions in a static state of the transporting network with no flow and in a dynamic state of the transporting network with variable flow rates and directions in said specified time range; 
at some time after provisioning, measuring a first flow rate and direction and comparing the measurement first flow rate and direction to the expected flow rates and directions in the static and dynamic states to determine any leakage in the transporting network; 
if there is determined to be a leakage, measuring a second flow rate and direction multiple times to determine if a rate of leakage is beyond a specific minimum leakage rate; 
leakage rate; 
if the rate of leakage determined, when measuring the third flow rate is not beyond the specific maximum leakage rate, reporting the rate of leakage to a communication unit; and
if the rate of leakage determined, when measuring the third flow rate, is beyond the specific maximum leakage rate, immediately closing the transporting network to bring the flow to a flow rate of zero.--

--2.    The method of claim 1, further compromising: 
after provisioning, closing the gas or liquid input, emptying the transporting network of flow downstream of the gas or liquid input before measuring the first flow rate and direction at the physical point of measurement immediately upstream of the gas or liquid input.--

Allowable Subject Matter
Claims 1-20 are allowed.  The claims have the allowable subject matters indicated in the prior Office action.  Applicant amended the claims and the specification essentially as the Office action had suggested, so as to overcome the 112(b) rejections (which were the only rejections possible).  The claims, and the application as a whole, are now in proper form for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 5:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 13, 2021